DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Final Office Action in response to the Amendment filed on May 27, 2022, for Application No. 14/836,377, title: “Powering An Information Delivery Network”.

Status of the Claims
Claims 1, 4, 7-10, 21, and 23-38 were pending.  By the 05/27/2022 Response, claim 31 has been amended, new claims 39-41 have been added, and no claim has been cancelled.  Accordingly, claims 1, 4, 7-10, 21, and 23-41 are pending in the application and have been examined.

Priority
The Application was filed on 08/26/2015 and claims no other priority.  For the purpose of examination, the date 08/26/2015 is considered to be the effective filing date.

Election/Restrictions
By the 07/12/2018 Response, Applicant has elected claims 1-10 and 21-25 for prosecution, withdrawn claims 11-15, and cancelled claims 16-20.
Response to Arguments
Claim Rejections - 35 USC § 101
Applicant’s arguments with respect to claims 1, 4, 7-10, 21, and 23-41 have been fully considered and are persuasive.  The rejection of the claims is withdrawn. 

Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to the rejection of claims 1, 4, 7-10, 21, and 23-41 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Smith and Wolcott (see below). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7-10, 21, and 23-41 are rejected under 35 U.S.C. 103 as being unpatentable over Smith el al. (US PUB. No. 2009/0094173 A1) (“Smith”) in view of Wolcott et al. (US PUB. No. 2015/0029869 A1) (“Wolcott”).
As per claim 1, Smith teaches a method comprising:
Smith teaches the following limitations:
receiving, by an electronic device and via an upstream, first electric power, wherein the electronic device is remote from a premises (see Smith, para. 31-37 “utility power”, 75-78; Figures 3 and 14-15);

Smith in view Wolcott teaches the following limitations:
comparing a first metric, by the electronic device, associated with the first electric power, with a second metric, associated with second electric power available via second electric power via a downstream coaxial port, wherein the downstream coaxial port is associated with the premises;
Smith teaches “a first metric, associate with the first electric power” (see para. 33 “intelligent power controller 302 receives price information 306 from the smart electrical meter”; Figure 3A/element 306 “price”; para. 31-37; Figures 3, 14-15 “utility power”). 
 
Smith teaches “a second metric, associated with second electric power available 

Smith does not explicitly disclose the limitation “a downstream coaxial port, wherein the downstream coaxial port is associated with the premises”, but Wolcott teaches such limitation (see para. 48, 50 “… In a hybrid fiber-coaxial network”, 54 “An example premises 102a … Spectrum analyzer 118 may also include a software based tuner that permits analyzer 118 to detect a wider frequency spectrum than may be detected by digital tuners.”, 58 “… The feed may connect to one or more taps that may include communication links (e.g., drop lines) to customer premises equipment and/or network equipment, such as power supply cabinets (e.g., a unit comprising batteries and a transponder).  In an example, the power cabinet may provide back-up power to a subset of the network active elements (e.g., amplifiers). The network may continue across additional coaxial cables, amplifiers, and feeder taps, and filters (not illustrated)”; and Figures 1/elements 110-120 indicate a downstream coaxial network, 2A indicates a power supply with batteries and transponder).

Smith teaches the “comparing” function (see para. 30 “… As described in more detail below, intelligent power unit 200 is used, for example, to time-shift the electrical loads of residential customer by storing electrical energy distributed over power network 100 when the electrical power being generated is relatively inexpensive (e.g., during off-peak hours) and by supplying stored electrical energy to household loads when the electrical power being generated and distributed over power network 100 is relatively expensive (e.g., during periods of peak load). By shifting electrical loads in time, intelligent power unit 200 greatly benefit an electrical utility (e.g., by flattening the utility's power demand curve and by reducing transmission congestion). In addition, intelligent power unit 200 also benefit the customer, for example, by allowing the customer to buy and store electrical energy when it is relatively inexpensive and to use stored electrical energy during periods when electrical power from power network 100 is relatively expensive or temporarily interrupted, thereby reducing the customer's electricity bills and improving the customer's quality of power.”, 33 “This price information is used by intelligent power controller 302 to determine when electrical energy supplied by a utility should be stored in battery 303 (e.g., when the price of electrical power is relatively low).  The price information is also used by intelligent power controller 302 to determine when electrical energy stored in battery 303 should be supplied to household load(s) 201 and/or sold back to a utility (e.g., when the price of electrical power is relatively high).”

and
Smith teaches the following limitations:
switching, by the electronic device and based on the comparing, the first metric, associated with the first electric power, with the second metric, associated with the second electric power, from receiving the first electric power via the upstream port to receiving the second electric power via the downstream coaxial port (see Smith, para. 33 “This price information is used by intelligent power controller 302 to determine when electrical energy supplied by a utility should be stored in battery 303 (e.g., when the price of electrical power is relatively low).  The price information is also used by intelligent power controller 302 to determine when electrical energy stored in battery 303 should be supplied to household load(s) 201 and/or sold back to a utility (e.g., when the price of electrical power is relatively high)”, 76 “… the power produced by solar energy panels 1402 is assigned a cost of zero cents/KW-H.  This is done so that intelligent power controller 302 will prioritize using power produced by solar energy panels 1402 before using power supplied by a utility”; Figure 14).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the “downstream coaxial port” features, as taught by Wolcott, in the method of Smith since the claimed is merely a combination of old elements, and in the combination each element merely would have recognized the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for the combination is found in Smith, para. 30 “…allowing the customer to buy and store electrical energy when it is relatively inexpensive and to use stored electrical energy during periods when electrical power from power network is relatively expensive or temporarily interrupted” and Figure 2/elements 200-214.

As per claim 2, (cancelled).

As per claim 3, (cancelled).

As per claim 4, Smith in view of Wolcott teaches the method of claim 1.  
Smith further teaches wherein the comparing comprises comparing a source of the first electric power with a source of the second electric power, and wherein the switching is further based on determining that at least a portion of the second electric power is from a renewable source (see Smith, para. 41, 55, 76, 78 “cost of power is compared and is implicitly disclosed”; Figures 10, 14, 15 “solar power, battery, and wind power”).

As per claim 5, (cancelled).

As per claim 6, (cancelled).

As per claim 7, Smith in view of Wolcott teaches the method of claim 1.  
Smith in view of Wolcott further teaches further comprising:
measuring a quantity of power received from the downstream coaxial port (see Wolcott, para. 48, 50, 58; Figures 1, 2A); and
reporting, via a communication to a user device associated with the premises, the quantity of power (see Smith, Figures 8-13 and description).

As per claim 8, Smith in view of Wolcott teaches the method of claim 1.
Wolcott further teaches further comprising:
providing, via the upstream port and after receiving the second electric power, a portion of the second electric power (see Wolcott, para. 48, 50, 58; Figures 1, 2A);
wherein the upstream port comprises an upstream coaxial port (see Wolcott, para. 48, 50, 58; Figures 1, 2A).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features, as taught by Wolcott, in the combination of Smith and Wolcott as in claim 1 to utilize the plurality of communication ports features to select the port to receive power.  One of ordinary skill in the art would have been motivated as multiple ports provides a more convenient way to switch power supply.

As per claim 9, Smith in view of Wolcott teaches the method of claim 1.
Wolcott further teaches wherein the portion of the second electric power is limited based on one or more of a pre-configured parameter or a parameter received via a communication from the premises (see Wolcott, para. 48, 50, 58; Figures 1, 2A).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features, as taught by Wolcott, in the combination of Smith and Wolcott as in claim 1 to utilize the plurality of communication ports features to select the port to receive power.  One of ordinary skill in the art would have been motivated as multiple ports provides a more convenient way to switch power supply.

As per claim 10, Smith in view of Wolcott teaches the method of claim 1.
Smith further teaches wherein the electronic device comprises one or more of a signal amplifier or a distribution tap (see Smith, para. 43, 53).

As per claim 26, Smith in view of Wolcott teaches the method of claim 1.
Smith further teaches further comprising:
sending, to a network device, a message corresponding to coordination of power flow within a communication network and from one or more premises (see Smith, para. 29 “power network”; Figure 1).

As per claim 27, Smith in view of Wolcott teaches the method of claim 1.
Smith in view of Wolcott further teaches wherein the switching comprises switching to receiving the second electric power via a center conductor of a coaxial cable that is connected to the downstream coaxial port (see Smith, para. 33 “This price information is used by intelligent power controller 302 to determine when electrical energy supplied by a utility should be stored in battery 303 (e.g., when the price of electrical power is relatively low).  The price information is also used by intelligent power controller 302 to determine when electrical energy stored in battery 303 should be supplied to household load(s) 201 and/or sold back to a utility (e.g., when the price of electrical power is relatively high).”  Also, see Wolcott, para. 48, 50, 58; Figures 1, 2A).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features, as taught by Smith and Wolcott, in the combination of Smith and Wolcott as in claim 1 to facilitate the switching function via a center conductor of a coaxial cable that is connected to the downstream coaxial port.

As per claim 28, Smith in view of Wolcott teaches the method of claim 1.
Smith further teaches further comprising:
receiving, by the electronic device and from a network device, a message comprising the first metric or the second metric (see Smith, para. 29 “power network”, Figure 3 “electricity price information received from a utility”, Figures 3/14 “utility power”, “solar power”, and “Battery”; Figure 1).

As per claim 34, Smith in view of Wolcott teaches the method of claim 1.
Smith further teaches wherein the switching from receiving the first electric power via the upstream port to receiving the second electric power via the downstream coaxial port further comprises receiving a portion of the first electric power via the upstream port and receiving a portion of the second electric power via the downstream coaxial port (see Smith, para. 75-79; Figures 14-15).

As per claim 35, Smith in view of Wolcott teaches the method of claim 1.
Smith further teaches further comprising charging, with the second electric power received via the downstream coaxial port, a battery of the electronic device (see Smith, para. 28, 31-37; Figures 3a-c).

As per claim 36, Smith in view of Wolcott teaches the method of claim 1.
Smith in view of Wolcott further teaches wherein the electronic device is associated with an information delivery network, the method further comprising distributing, based on receiving the second electric power via the downstream coaxial port, content to the premises via the downstream coaxial port (see Smith, para. 28, 31-37; Figures 3a-c.  See Wolcott, para. 48, 50 “coaxial network”, 58; Figures 1, 2A).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features, as taught by Smith and Wolcott, in the combination of Smith and Wolcott as in claim 1 to facilitate distributing content to the premises via the downstream coaxial port.

As per claim 38, Smith in view of Wolcott teaches the method of claim 1.
Smith further teaches wherein at least one of the first metric or the second metric is indicative of power availability, power quality, or power reliability (see Smith, para. 30 “allowing the customer to buy and store electrical energy when it is relatively inexpensive and to use stored electrical energy during periods when electrical power from power network is relatively expensive or temporarily interrupted”).

As per claim 39, Smith in view of Wolcott teaches the method of claim 1, further comprising:
Smith further teaches based on the switching from receiving the first electric power via the upstream port to receiving the second electric power via the downstream coaxial port, causing a circuit associated with the electronic device to switch from being powered by the first electric power to being powered by the second electric power (see Smith, para. 33, 76; Figure 14). 

As per claim 21, this claim corresponds to claim 1 and has the comparable elements and limitations.  Hence, it is rejected under the rationale provided in claim 1.  Note:  Although claim 1 does not explicitly disclose the step “receiving, via a second port, second electric power associated with the premises”, it is implicitly disclosed in step of “comparing a first metric …”, or the step “comparing …” in claim 1.

As per claim 22, (cancelled).  

As per claim 23, this claim corresponds to claim 4 and has the comparable elements and limitations.  Hence, it is rejected under the rationale provided in claim 4.

As per claim 24, this claim corresponds to claim 8 and has the comparable elements and limitations.  Hence, it is rejected under the rationale provided in claim 8.

As per claim 25, this claim corresponds to claim 9 and has the comparable elements and limitations.  Hence, it is rejected under the rationale provided in claim 9.

As per claim 37, this claim corresponds to claim 36 and has the comparable elements and limitations.  Hence, it is rejected under the rationale provided in claim 36.

As per claim 40, Smith in view of Wolcott teaches the method of claim 21.
Smith further teaches wherein the switching from using the first electric power to using the second electric power comprises switching from using the first electric power to power a circuit associated with the electronic device to using the second electric power to power the circuit associated with the electronic device (see Smith, para. 33, 76; Figure 14).

As per claim 29, this claim written in the system network form comprising various computer components corresponds to claim 1 and has comparable elements and limitations.  Hence, it is rejected under the same rationale provided in claim 1.

As per claim 30, Smith in view of Wolcott teaches the method of claim 29.
Smith in view of Wolcott further teaches wherein the distribution tap is further configured to send, via at least one of the coaxial connections, third electric power to the amplifier (see Smith, para. 33, 76; Figure 14.  See Wolcott, para. 48, 50, 58; Figures 1, 2A).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features, as taught by Wolcott, in the combination of Smith and Wolcott as in claim 29 to facilitate the coaxial network to send the electric power to the amplifier.

As per claim 31, Smith in view of Wolcott teaches the method of claim 29.
Wolcott further teaches wherein the coaxial port is a first coaxial port and first port comprises a second coaxial port (see Wolcott, para. 48, 50, 58; Figures 1, 2A).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features, as taught by Wolcott, in the combination of Smith and Wolcott as in claim 29 to facilitate the coaxial ports.

As per claim 32, Smith in view of Wolcott teaches the method of claim 29.
Wolcott further teaches wherein: 
the coaxial port is a first coaxial port (see Wolcott, para. 48, 50, 58; Figures 1, 2A); and
the amplifier is configured to:
receive, via a second port, third electric power (see Wolcott, para. 48, 50, 58; Figures 1, 2A);
receive, via a second coaxial port, fourth electric power from the distribution tap (see Wolcott, para. 48, 50, 58; Figures 1, 2A); and
compare a third metric associated with the third electric power with a fourth metric associated with the fourth electric power (see Wolcott, para. 48, 50, 58; Figures 1, 2A).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features, as taught by Wolcott, in the combination of Smith and Wolcott as in claim 29 to facilitate the coaxial network to receive the metrics from the third and fourth electric power.

As per claim 33, Smith in view of Wolcott teaches the method of claim 29.
Wolcott further teaches wherein the electronic device is configured to send, via a center conductor of at least one of the coaxial connections, the second electric power to the distribution tap (see Wolcott, para. 48, 50, 58; Figures 1, 2A).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features, as taught by Wolcott, in the combination of Smith and Wolcott as in claim 29 to facilitate the coaxial network to send the second electric power to the distribution tap.

 As per claim 41, Smith in view of Wolcott teaches the coaxial network of claim 29.
Smith further teaches wherein the distribution tap is configured to switch from using the first electric power to using the second electric power by switching from using the first electric power to power the amplifier to using the second electric power to power the amplifier (see Smith, para. 33, 76; Figure 14).
Conclusion
Claims 1, 4, 7-10, 21, and 23-41 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697